By the Court,

Smith, J.
We have been so often called upon to review decisions upon the motions to strike off answers and demurrers as frivolous, and upon such reviews, have been presented with labored arguments on both sides, and having so frequently asserted the rule in such cases, that it seems entirely unnecessary to enter upon the discussion of this matter again. The answer in this case is not frivolous, as the arguments of counsel most clearly show. If the answer is insufficient, the remedy under the code is ample. (See Van Slyke vs. Carpenter, Farmers’ & Millers’ Bank vs. Sawyer, and cases cited.)
Order reversed with costs, and cause remanded.